DETAILED ACTION
	The following action is in response to application 16/641,343 filed on February 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 15 and 17-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please Note:  These limitations can be illustrated using simple flow charts without introducing any new matter.  Applicant should also amend the specification to reflect any new drawings and drawing descriptions within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11, on line 7, the limitations of “the shifting device” lacks antecedent basis. 
With regard to claim 18, on lines 1-2, it is suggested that applicant replace “shifting from the first shifting position to the second shifting position” with “shifting from the second shifting position to the first shifting position” in order to reflect the disclosed invention (see pages 5-6 of the specification).  Claim 18 will be treated as if the limitation were the latter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16, and 19-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana ‘611.  With regard to claim 11, Smetana teaches a method for operating a transmission device for a motor vehicle, the transmission device comprising: an input shaft 16 which is operatively connectable to a drive device 6 of the motor vehicle, and has a first output shaft 3a and a second output shaft 3b, and has a spur gear differential 10 transmission configured as a planetary transmission, whereby the input shaft and an intermediate shaft 36 are coupled to the first output shaft and the second output shaft, wherein an electric machine 7 is coupled to the input shaft in a first shifting position I of a shifting device 13 and is coupled to the intermediate shaft in a second shifting position TV of the shifting device, and in that the electric machine is operated for applying a torque to the input shaft when in the first shifting position I and for providing a differential torque and/or differential speed between the first output shaft and the second output shaft when in the second shifting position TV, wherein the electric machine is operated at a speed different from zero when a differential torque is zero and/or when a differential speed is zero (when in I, paragraph 22).  With regard to claim 12, Smetana teaches the method, wherein, before shifting from the first shifting position to the second shifting position, the electric machine is operated in a specific direction of rotation at a speed proportional to the speed of the input shaft (Fig. 1).  With regard to claim 13, Smetana teaches by the input shaft and an intermediate shaft 36 are coupled to the first output shaft and the second output shaft, wherein an electric machine 7 is coupled to the input shaft in a first shifting position I of a shifting device 13 and is coupled to the intermediate shaft in a second shifting position TV of the shifting device, and in that the electric machine is operated for applying a torque to the input shaft when in the first shifting position I and for providing a differential torque and/or differential speed between the first output shaft and the second output shaft when in the second shifting position TV, wherein the electric machine is operated at a speed different from zero when a differential torque is zero and/or when a differential speed is zero (when in I, paragraph 22).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smetana as applied to claim11 above, and further in view of Pott ‘021.  With regard to claim 17, Smetana teaches of the electric machine being in the additive mode in the first position, but lacks the specific teaching, wherein, before shifting from the first shifting position to the second shifting position (i.e. still in the first shifting position), a torque of the electric machine which is acting on the input shaft is reduced by a torque difference and the drive device is adjusted to compensate for the torque difference.  Pott teaches a vehicle comprising a drive device 12 and electric machine 14, wherein a desired torque M_W is a combination of a torque from the electric machine M_EM and a torque from the drive device M_VM, and when a torque of the electric machine is reduced (given M_EM, max drops) by a torque difference, the drive device will be adjusted to compensate for the torque difference (step 116; Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smetana to employ desired torque controls to reduce the torque of the electric motor and adjust the drive device to compensate for the torque different in view of Pott in order to maintain a desired torque . 
Allowable Subject Matter
Claims 15 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method as claimed, and particularly wherein an absolute value of the speed of the electric machine is kept permanently above a .
Although a clutched portion that requires synchronization is never usually brought to a stop (usually synchronized from the speed it is already at after being shifted from the previous state), the synchronized part is not specifically disclosed as being kept above a specific minimum speed by an electric machine (see cited Petersson ‘047 for example).  This is also specific to the structure of the present invention, as the electric machine would never be able to reach zero between shift positions, and therefore a change of direction of the electric machine would not be permitted given this specific control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petersson ‘047 and ‘611 have been cited to show similar engine and electric machine controls before and after a shift device is shifted.
	Wein, Gavling, Severinsson, Yamamura and Trautmann have been cited to show similar torque vectoring devices with respective engine and electric machine controls during both a torque vectoring and additive mode.












FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	









 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 2, 2021